VAUGHN, Judge.
Since there must be a new trial, we will avoid further discussion of the facts except to say that the trial judge did not commit error when he declined to enter a directed verdict against the plaintiff.
*544The other assignments of error are directed to the charge of the court to the jury. Counsel for the appellee candidly concedes that the trial judge committed prejudicial error in his charge to the jury. With this we are in full accord. In numerous instances the court failed accurately to state principles of law which were involved in the case, a seriatim discussion of which would neither be practical nor of benefit to the bench and bar.
New trial.
Judges Brock and Morris concur.